FILED IN COUBi OF APPEALS
                                                                                             12th Co:;:1 < ' \od< sis
                                        Case Number 12-14-00139-CV

                                            CAUSE NO. 13-3367-E

 IN THE MATTER OF THE MARRIAGE OFJULIA ELAINE GARDNER AND JOHN KEVIN GAf

 IN 12th COURT OF APPEALS FOR SMITH COUNTY, TEXAS



 MOTION FOR ENFORCEMENT OF TEMPORARY RESTRAINING ORDER AND ORDER TO APPEAR

TO THE HONORABLE JUDGE OF SAID COURT:

This motion for Enforcement of Temporary Restraining Order is brought by John Kevin Gardner,
Petitioner.


    1.    Discovery in this case is intended to be conducted under level 2 of rule 190 of the Texas rules of
         civil procedure
         The parties entitled to notice are as follows:
         a. Respondent, Julia Elaine Gardner, who is the respondent, should be 10631 Bluebird Lane,
              Tyler Texas 75703 or 16489 Echo Glen, Tyler Texas 75703.
              On December 30, 2013 the county court at entered an orderentitled Temporary Restraining
              Orderand Order Setting Hearing for Temporary Orders. The order states in part as follows:
              It istherefore ordered that the clerk of this court issue a temporary restraining order
              restraining respondent, and respondent is immediately restrained from:


6. Destroying, removing, concealing, encumbering, transferring, or otherwise harming or reducing the
value of the property of the parties.

8. Selling, transferring, assigning, mortgaging, encumbering, or in any other manner alienating any ofthe
property of petitioner or respondent, whether personal or realty, and whether separate or community,
except as specifically authorized by order of this court.

14. Opening or diverting mail addressed to petitioner.

Julia Elaine Gardner is the Petitioner in the prior proceedings.
Julia Elaine Gardner violated the order described as follows.

    1. Julia Elaine Gardner violated the temporary restraining order by removing the 2006 Nissan
       Pathfinder from 10631 Bluebird Lane, Tyler Texas 75703 on December 31, 2013
    2. Julia Elaine Gardner violated the temporary restraining order by removing a computer from
         10631 Bluebird Lane, Tyler Texas 75703. On December 31, 2013
    3. Julia Elaine Gardner violated the temporary restraining order by removing a windows phone 8X,
       and numerous other items from 10631 Bluebird Lane, Tyler Texas 75703. On December 31,
         2013.

   4. Julia Elaine Gardner violated the temporary restraining order by removing most all contents
         including but not limited to the indian artifacts that John Kevin Gardner inherited from his
         grandfather from 16489 Echo Glen on December 31,2013.
5. Julia Elaine Gardner violated the temporary restraining order by harming and reducing the value
   (destroying) of the indian artifacts that she removed from 16489 Echo Glen, Tyler Texas 75703.
6. Julia Elaine Gardner violated the temporary restraining order by diverting mail addressed to
     John Kevin Gardner.
7. Julia Elaine Gardner violated the order by refusing to return the personal property of John Kevin
   Gardner that includes Clothing, financial papers, tools, lawn mower, awards, and countless
     other belongings owned by John Kevin Gardner.
8.   Julia Elaine Gardner also attempted to rob, and assaulted John Kevin Gardner in the office of this
     court.



     Julia Elaine Gardner is in contempt of court for violating the temporary restraining order as set
     forth above.


     Movant requests that for the violation alleged above, respondent be held in contempt, jailed for
     up to 180 days, and fined up to $500.
     Movant requests that respondent be confined in the county jail until respondent complies with
     the order of the court.
     Movant requests that respondent be placed on community supervision for ten years on release
     from jail or suspension of commitment.
     Movant requests that, if the court finds that any part of the order sought to be enforced is not
     specific enough to be enforced bycontempt, the court enter a clarifying order more clearly
     specifying the duties imposed on respondent and giving respondent a reasonable time within
     which to comply.
     Movant prays that this court order Julia Elaine Gardner to return all personal property owned
     by John Kevin Gardner and order Julia Elaine Gardner to pay fair market value for all items that
     she took but can not produce




                                                 y-ao- rr
                                            Certificate of service




As required by Texas rule of appellate procedure 6.3 and 9.5 (b), (d), (e), I certify that I have served this
document on all other parties which are listed below on 8-20-2015 as follows:



                                                   1 Joe Thigpen

                                                  Attorney at law

                                                 110 North College

                                                    Suite 1401


                                              Tyler Texas 75702

                                                  903-595-0998


                                             903-595-1299 (fax)

                                                        By

                                             I         Personal delivery
                                             I         Mail

                                                       Commercial delivery service

                                          <            Fax




                                       Qzm^ ^6>a^a
                                                    Signature

                                         frxo-i r
                                                      Date